Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 2/14/22.  Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 have been amended.  Claims 3, 10, and 17 have been amended.  Claims 22-24 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-9, 11-16, and 18-24 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not fully teach or suggest a system that accesses a urination prediction model associated with a unique identifier and generates an updated urination prediction model to predict an expected urination time using the updated model and received biometric data wherein the biometric data does not include a bladder measurement as well as predicting the expected urination time occurs without measuring a bladder in conjunction with generating a status update using the urination time and unique identifier that facilitates generation of a stimulus both at a user computing device in addition to an additional stimulus at a caregiver computing device.  This combination is considered unobvious subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





JAT
2/17/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687